COURT OF APPEALS OF VIRGINIA


              Present: Judges Frank, Huff and Senior Judge Haley
UNPUBLISHED



              DEREK JENKINS
                                                                                     MEMORANDUM OPINION*
              v.      Record No. 1829-13-1                                               PER CURIAM
                                                                                       FEBRUARY 11, 2014
              NORFOLK DEPARTMENT OF
               HUMAN SERVICES


                                  FROM THE CIRCUIT COURT OF THE CITY OF NORFOLK
                                                Mary Jane Hall, Judge

                                (Tanya L. Lomax, on brief), for appellant.

                                (Erikka M. Massie, Assistant City Attorney; Cynthia D. Garris,
                                Guardian ad litem for the minor child, on brief), for appellee.


                      Derek Jenkins appeals an order terminating his parental rights to his child. Jenkins argues

              that the trial court erred by finding that the evidence was sufficient to terminate his parental rights.

              Upon reviewing the record and briefs of the parties, we conclude that this appeal is without

              merit. Accordingly, we summarily affirm the decision of the trial court. See Rule 5A:27.

                                                         BACKGROUND

                      We view the evidence in the light most favorable to the prevailing party below and grant

              to it all reasonable inferences fairly deducible therefrom. See Logan v. Fairfax Cnty. Dep’t of

              Human Dev., 13 Va. App. 123, 128, 409 S.E.2d 460, 462 (1991).

                      The Norfolk Department of Human Services (the Department) had worked with the

              family since October 2010. The child was born in November 2010. At the time of the child’s




                      *
                          Pursuant to Code § 17.1-413, this opinion is not designated for publication.
birth, the mother, Joyce Buie, was sixteen years old. Buie identified Jenkins as the father.

Jenkins was thirty-three years old at the time of the child’s birth.

       After the child’s birth, Buie and the child lived with relatives and Buie ran away with the

child for a period of time. Buie violated her probation and was incarcerated in the Norfolk

Juvenile Detention Center.1 In May 2011, the Department obtained custody of the child and

placed her in foster care.

       Jenkins requested a paternity test, and in October 2011, Jenkins was determined to be the

father. Jenkins filed petitions for custody and visitation. The Norfolk Juvenile and Domestic

Relations District Court (the JDR court) dismissed the petitions, and Jenkins appealed to the

circuit court. The circuit court dismissed the custody petition and continued the visitation

petition so that Jenkins could comply with the psychosexual evaluation. Jenkins did not appear

at the next hearing, so the circuit court dismissed the visitation petition.

       While the child was in foster care, the Department required Jenkins to complete a

parenting capacity assessment, a psychological evaluation, a psychosexual evaluation, a

substance abuse assessment, and any necessary treatment. Jenkins also had to obtain and

maintain housing and employment. Furthermore, the Department expected Jenkins to refrain

from illegal activity, be alcohol and drug free, pay child support, and participate in anger

management.

       In April 2012, Jenkins participated in the parenting capacity assessment. Dr. Julia Hislop

concluded that Jenkins had a psychotic disorder. In her report, she recommended that Jenkins




       1
         Once Buie was released, she was placed in foster care; however, she repeatedly ran
away from the foster homes. The Department offered her services. Buie did not complete the
Department’s requirements, and her parental rights were subsequently terminated by the JDR
court and the circuit court.

                                                 -2-
return to mental and psychiatric treatment, have his psychiatric medications reassessed, and

participate in a substance abuse assessment and a psychosexual assessment.

          The Department made several referrals for Jenkins to complete the psychosexual

evaluation, but he refused to cooperate. In February 2013, the Department informed Jenkins that

funding was no longer available for the psychosexual evaluation.

          The Department referred Jenkins to other agencies to complete the remaining

requirements. However, Jenkins completed only the parenting capacity assessment and

participated in supervised visitations with the child. He kept in frequent contact with the

Department, but on several occasions, he threatened the Department and made inappropriate

comments to the social worker.

          The JDR court terminated Jenkins’ parental rights, and he appealed to the circuit court.

On August 22, 2013, the circuit court heard evidence and argument from the parties. Evidence

was presented that the child was doing well in foster care and in an adoptive placement. The

circuit court terminated Jenkins’ parental rights pursuant to Code § 16.1-283(C)(1) and (C)(2).

This appeal followed.

                                              ANALYSIS

          “Where, as here, the court hears the evidence ore tenus, its finding is entitled to great

weight and will not be disturbed on appeal unless plainly wrong or without evidence to support

it.” Martin v. Pittsylvania Cnty. Dep’t of Soc. Servs., 3 Va. App. 15, 20, 348 S.E.2d 13, 16

(1986) (citations omitted). When considering termination of parental rights, “the paramount

consideration of a trial court is the child’s best interests.” Logan, 13 Va. App. at 128, 409 S.E.2d

at 463.

          Jenkins argues that the evidence was insufficient to terminate his parental rights. He

claims that the Department knew he had limited resources, and did not provide him with the

                                                  -3-
necessary services to complete the Department’s requirements. He contends the Department

required him to complete the psychosexual evaluation, but then withdrew the funding. However,

the Department made numerous referrals for services on Jenkins’ behalf and provided funding

for the psychosexual evaluation for one year. Jenkins, however, refused to participate in the

psychosexual evaluation and other services, including substance abuse assessment, mental health

treatment, and anger management. He completed only the parenting capacity assessment.

        “The Department is not required ‘to force its services upon an unwilling or disinterested

parent.’” Logan, 13 Va. App. at 130, 409 S.E.2d at 463-64 (quoting Barkey v. Commonwealth,

2 Va. App. 662, 670, 347 S.E.2d 188, 192 (1986)). The Department made the referrals and

provided the funding for one year, but Jenkins did not participate in the services.

       A court may terminate parental rights if

               [t]he parent or parents, without good cause, have been unwilling or
               unable within a reasonable period of time not to exceed twelve
               months from the date the child was placed in foster care to remedy
               substantially the conditions which led to or required continuation
               of the child’s foster care placement, notwithstanding the
               reasonable and appropriate efforts of social, medical, mental health
               or other rehabilitative agencies to such end.

Code § 16.1-283(C)(2).

       Jenkins failed to remedy the situation which led to and required the child to continue in

foster care. The circuit court noted that Jenkins’ denial of paternity prevented the Department

from providing him services as soon as the child entered foster care. However, Jenkins still had

“plenty of time” to meet the Department’s requirements once paternity was established, but

Jenkins did not do so.

       At the time of the circuit court hearing, the child had been in foster care for

approximately twenty-two months. She was doing well in foster care and in an adoptive

placement. “It is clearly not in the best interests of a child to spend a lengthy period of time


                                                  -4-
waiting to find out when, or even if, a parent will be capable of resuming his [or her]

responsibilities.” Kaywood v. Halifax Cnty. Dep’t of Soc. Servs., 10 Va. App. 535, 540, 394
S.E.2d 492, 495 (1990).

       Based on the record, the circuit court did not err in terminating Jenkins’ parental rights.2

                                         CONCLUSION

       For the foregoing reasons, the trial court’s ruling is summarily affirmed. Rule 5A:27.

                                                                                          Affirmed.




       2
         When a trial court’s judgment is made on alternative grounds, we need only consider
whether any one of the alternatives is sufficient to sustain the judgment of the trial court, and if
so, we need not address the other grounds. See Fields v. Dinwiddie County Dep’t of Soc. Servs.,
46 Va. App. 1, 8, 614 S.E.2d 656, 659 (2005) (the Court affirmed termination of parental rights
under one subsection of Code § 16.1-283 and held that it did not need to address termination of
parental rights pursuant to another subsection). Therefore, we will not consider whether the trial
court erred in terminating Jenkins’ parental rights pursuant to Code § 16.1-283(C)(1).
                                                -5-